SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Pursuant to section240.14a-12 MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. (Name of Registrant as Specified in Its Charter) Registrant (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing party: (4)Date filed: Harris Names Tom Bolger President in Wisconsin Bolger’s long-standing ties in the market will help drive Harris’ growth ambitions MILWAUKEE, Oct. 1, 2007 – Harris is pleased to announce it has named long-time Wisconsin banking executive Tom Bolger as President, Harris Wisconsin, effective October 16, 2007. Bolger spent more than 30 years with M&I Marshall & Ilsley bank in Milwaukee, including three years as President. Since 2005, he has served as President and Chief Executive Officer of Park National Bank in Illinois. Harris and its parent company, BMO Financial Group (TSX, NYSE: BMO), announced in July that they are expanding the U.S. Personal and Commercial Banking business by entering into definitive agreements to acquire Ozaukee Bank and Merchants and Manufacturers Bancorporation, Inc. (MMBC) in Wisconsin. Combined, the two banks have approximately 40 full service locations – more than 20 in the Milwaukee area – and 13 limited service locations, as well as over US$2 billion in assets and US$1.7 billion in deposits. The acquisitions are expected to close by year end. “Tom’s rich bonds in the Milwaukee market will be particularly valuable as we focus on capitalizing on the acquisitions of MMBC and Ozaukee by adding the full breadth of Harris’ personal, commercial and wealth services to their already strong, customer-focused organizations,” said Ellen Costello, Chief Executive Officer, Harris Bankcorp Inc. “We view these two acquisitions as a platform for growth in Wisconsin and Tom will help us continue to expand our network and deliver exceptional service to our customers.” “I am pleased to be joining an organization with reputation for customer service and community commitment that Harris has forged over its 125 years,” Bolger said. “I’m also impressed by the determination Harris has to being a leading player in the Wisconsin banking market.” About Harris Harris is an integrated financial service organization providing more than 1 million personal, business and corporate clients with banking, lending, investing and wealth management solutions. Harris N.A. has more than 230 locations and over 580 Harris-branded ATMs in Illinois and Indiana. Additionally, Harris has affiliated wealth management offices in Arizona, California, Florida, Georgia, Virginia and Washington. The organization is a member of the BMO Financial Group (NYSE, TSX: BMO), which also provides corporate and investment banking services in the U.S. under the BMO Capital Markets name. For more information, please visit www.bmocm.com or www.harrisbank.com. 2 CONTACTS: Media Relations: Amy Yuhn, Chicago, amy.yuhn@harrisbank.com, (312) 461-2478 Harris® is a trade name used by various financial service subsidiaries of Harris Financial Corp.Banking products and services are provided by Harris N.A., The Harris Bank, N.A. and their bank affiliates.Members FDIC. Brokerage products are offered through Harris Investor Services, Inc. (HIS), a registered broker/dealer, member NASD/SIPC, and SEC registered investment adviser.Insurance and annuities are offered through Harris Bancorp Insurance Services, Inc. (HBIS). Securities are provided by BMO Capital Markets Corp. (BMOCM), a registered broker dealer and member NYSE, NASD and SIPC.HIS, HBIS and BMOCM are affiliated companies and are wholly owned subsidiaries of Harris Financial Corp.Products offered by HIS, HBIS and BMOCM are Not Insured by the FDIC or any Federal Government Agency, Not a Deposit of or Guaranteed by Any Bank or Bank Affiliate, May Lose Value.The purchase of insurance or an annuity is not a condition to any bank loan or service.Financial planning and investment advisory services are provided by Sullivan, Bruyette, Speros & Blayney, Inc., an SEC registered investment adviser.Family Office Services are provided by Harris myCFO, Inc.Investment advisory services are offered by Harris myCFO Investment Advisory Services LLC, an SEC registered investment adviser and wholly-owned subsidiary of HarrismyCFO, Inc.Not all products and services are offered in every state and/or location. ADDITIONAL INFORMATION AND WHERE TO FIND IT – OZAUKEE BANK TRANSACTION THIS PRESS RELEASE DOES NOT CONSTITUTE AN OFFER OR SALE OF SECURITIES.BANK OF MONTREAL WILL FILE A PROXY STATEMENT/PROSPECTUS AND OTHER RELEVANT DOCUMENTS CONCERNING THE OZAUKEE BANK TRANSACTION REFERENCED HEREIN WITH THE SECURITIES AND EXCHANGE COMMISSION.INVESTORS AND OZAUKEE BANK SECURITY HOLDERS ARE ADVISED TO READ THE PROXY STATEMENT/PROSPECTUS REGARDING SUCH TRANSACTION, WHEN IT IS FILED BY BANK OF MONTREAL AND BECOMES AVAILABLE, BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION.INVESTORS AND OZAUKEE BANK SECURITY HOLDERS WILL BE ABLE TO OBTAIN A FREE COPY OF THE PROXY STATEMENT/PROSPECTUS AND OTHER DOCUMENTS FILED BY BANK OF MONTREAL WHEN THEY BECOME AVAILABLE WITH THE SECURITIES AND EXCHANGE COMMISSION AT THE COMMISSION’S WEBSITE WWW.SEC.GOV.THE PROXY STATEMENT/PROSPECTUS AND SUCH OTHER DOCUMENTS MAY ALSO BE OBTAINED WITHOUT CHARGE FROM BANK OF MONTREAL AND OZAUKEE BANK BY DIRECTING YOUR REQUEST TO BANK OF MONTREAL AT CORPORATE SECRETARY’S DEPARTMENT, 21st FLOOR, 1 FIRST CANADIAN PLACE, TORONTO, ONTARIO, M5X1A1 OR TERRI HAAS, VICE PRESIDENT, OZAUKEE BANK, (262) 375-5203. ADDITIONAL INFORMATION AND WHERE TO FIND IT - MERCHANTS AND MANUFACTURERS TRANSACTION IN CONNECTION WITH THE PROPOSED ACQUISITION OF MERCHANTS AND MANUFACTURERS, MERCHANTS AND MANUFACTURERS WILL PREPARE A PROXY STATEMENT TO BE FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (SEC).WHEN COMPLETED, A DEFINITIVE PROXY STATEMENT AND A FORM OF PROXY WILL BE MAILED TO THE SHAREHOLDERS OF MERCHANTS AND MANUFACTURERS.BEFORE MAKING ANY VOTING DECISION, MERCHANTS AND MANUFACTURERS’ SHAREHOLDERS ARE URGED TO READ THE PROXY STATEMENT REGARDING THE ACQUISITION CAREFULLY AND IN ITS ENTIRETY BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED ACQUISITION.MERCHANTS AND MANUFACTURERS’ SHAREHOLDERS WILL BE ABLE TO OBTAIN, WITHOUT CHARGE, A COPY OF THE PROXY STATEMENT (WHEN AVAILABLE) AND OTHER RELEVANT DOCUMENTS FILED WITH THE SEC FROM THE SEC’S WEBSITE AT HTTP://WWW.SEC.GOV.MERCHANTS AND MANUFACTURERS’ SHAREHOLDERS WILL ALSO BE ABLE TO OBTAIN, WITHOUT CHARGE, A COPY OF THE PROXY STATEMENT AND OTHER RELEVANT DOCUMENTS (WHEN AVAILABLE) BY DIRECTING A REQUEST 3 BY MAIL OR TELEPHONE TO JOHN KRAWCZYK, ESQ., EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL, MERCHANTS AND MANUFACTURERS BANCORPORATION, INC., 5, NEW BERLIN, WI53151, OR TELEPHONE:(262) 827-6700, OR FROM MERCHANTS AND MANUFACTURERS WEBSITE,
